Exhibit 10.35

 

UNITED STATES DISTRICT COURT

     

EASTERN DISTRICT OF NEW YORK

           x   

In re DHB INDUSTRIES, INC. CLASS

   :    Civil Action No. CV 05-4296(JS)(ETB)

ACTION LITIGATION

   :         :    CLASS ACTION    :   

This Document Relates To:

   :       :   

ALL ACTIONS.

   :         x   

In re DHB INDUSTRIES, INC. DERIVATIVE

   :    Civil Action No. CV 05-4345(JS)(ETB)

LITIGATION

   :         :    DERIVATIVE ACTION    :   

This Document Relates To:

   :       :   

ALL ACTIONS.

   :         x   

STIPULATION AND AGREEMENT OF SETTLEMENT



--------------------------------------------------------------------------------

This Stipulation and Agreement of Settlement (the “Stipulation”), dated as of
November 30, 2006, is made and entered into pursuant to Rules 23 and 23.1 of the
Federal Rules of Civil Procedure and contains the terms of a settlement (the
“Settlement”), initially outlined in a Memorandum of Understanding, dated as of
July 12, 2006 (“MOU”), (a) by and among the Class Defendants (as defined below
in Section IV, ¶1 as are other capitalized terms herein, except as otherwise
noted) and the Class Plaintiffs, on behalf of themselves and Members of the
Class in connection with In re DHB Industries, Inc. Sec. Litig., No. CV
05-4296(JS)(ETB) (the “Class Action”), pending in the United States District
Court, Eastern District of New York (the “Court”); and (b) by and among the
Derivative Defendants and the Derivative Plaintiff, derivatively and on behalf
of DHB Industries, Inc. (“DHB” or the “Company”), in connection with In re DHB
Industries, Inc. Derivative Litigation, No. CV 05-4345(JS)(ETB) (the “Derivative
Action”) pending in the Court (collectively, the “Actions”).

This Stipulation is intended by the Class Plaintiffs, the Derivative Plaintiff
and the Defendants to fully, finally and forever resolve, discharge and settle
the Released Class Claims against the Released Class Persons and the Released
Derivative Claims against the Released Derivative Persons, but not the
Non-Released Claims, upon and subject to the terms and conditions hereof and
subject to the approval of the Court.

 

I. THE CLASS ACTIONS AND THE DERIVATIVE ACTIONS

On and after September 9, 2005, multiple actions were filed in the Court as
class actions on behalf of persons who purchased or otherwise acquired certain
of the publicly traded shares of DHB alleging violations of §§10(b) and 20(a) of
the Securities Exchange Act of 1934 (15 U.S.C. §§78(j)(b) and 78(t). On
January 31, 2006, the Court consolidated the class actions as In re DHB
Industries, Inc. Sec. Litig., No. CV 05-4296(JS)(ETB) and appointed RS Holdings,
NECA-IBEW Pension Fund (the “Decatur Group”) and George Baciu as Lead Plaintiffs
(the “Lead Plaintiffs” or

 

- 1 -



--------------------------------------------------------------------------------

the “Class Plaintiffs”) and, pursuant to provisions of the Private Securities
Litigation Reform Act of 1995 (the “PSLRA”), approved the Class Plaintiffs’
choice of Lerach Coughlin Stoia Geller Rudman & Robbins LLP and Labaton
Sucharow & Rudoff LLP as Lead Counsel.

On and after September 14, 2005, multiple actions were filed in the Court as
derivative actions on behalf of DHB. The complaints in the derivative actions
generally allege causes of action for breach of fiduciary duty, abuse of
control, gross mismanagement, waste of corporate assets, and unjust enrichment.
On January 31, 2006, the Court consolidated the derivative actions filed as In
re DHB Industries, Inc. Derivative Litigation, No. CV 05-4345(JS)(ETB) and
appointed Robbins Umeda & Fink, LLP and Law Offices of Thomas G. Amon as Co-Lead
Counsel.

 

II. DEFENDANTS’ DENIALS OF WRONGDOING AND LIABILITY

The Defendants have denied and continue to deny each and all of the claims and
contentions alleged by the Class Plaintiffs and the Derivative Plaintiff
(collectively the “Plaintiffs”) in the Actions. The Defendants expressly have
denied and continue to deny all charges of wrongdoing or liability against them
or any of them arising out of any of the conduct, statements, acts or omissions
alleged, or that could have been alleged, in the Actions, or either of them. The
Defendants also have denied and continue to deny, inter alia, the allegations
that the Plaintiffs, the Class Members or DHB have suffered damage, that the
price of DHB’s common stock was artificially inflated by reason of any alleged
misrepresentations, non-disclosures or otherwise, or that the Plaintiffs, the
Class Members or DHB were harmed by any of the conduct alleged in the Actions or
that could have been alleged therein, or either of them.

Nonetheless, the Defendants have concluded that further conduct of the Actions
would be protracted, expensive, and distracting, including, without limitation,
to DHB and its management, and that it is desirable that the Actions be fully
and finally settled in the manner and upon the terms and conditions set forth in
this Stipulation. The Defendants also have taken into account the

 

- 2 -



--------------------------------------------------------------------------------

uncertainty and risks inherent in any litigation, especially in complex cases
like the Actions. The Defendants have, therefore, determined that it is
desirable that the Actions be settled in the manner and upon the terms and
conditions set forth in this Stipulation.

Neither this Stipulation nor any document referred to herein nor any action
taken to carry out this Stipulation is, may be construed as or may be used as an
admission by or against the Defendants, or any of them, of any fault, wrongdoing
or liability whatsoever. Entering into or carrying out this Stipulation (or the
Exhibits hereto) and any negotiations or proceedings related thereto shall not
in any event be construed as, or be deemed to be evidence of, any admission or
concession with regard to any of Plaintiffs’ claims, or contrary to any of
Defendants’ denials and defenses, and shall not be offered by any of the
Settling Parties, Class Members or Current DHB Shareholders in any action or
proceeding in any court, administrative agency or other tribunal for any purpose
whatsoever other than to enforce the provisions of this Stipulation (and the
Exhibits hereto) or the provisions of any related agreement or release; except
that this Stipulation and the Exhibits hereto may be filed in any of the Actions
or related litigation, as evidence of the Settlement, or in any subsequent
action against or by the Defendants or the Released Persons or any of them to
support a claim or defense of res judicata, collateral estoppel, release or
other theory of claim or issue preclusion or similar defense.

 

III. CLAIMS OF THE CLASS PLAINTIFFS AND THE DERIVATIVE PLAINTIFF AND BENEFITS OF
SETTLEMENT

The Plaintiffs believe that the claims asserted in the Actions have merit.
However, counsel for the Plaintiffs recognize and acknowledge the expense and
length of continued proceedings necessary to prosecute the Actions against the
Defendants through trial and appeal. Counsel for the Plaintiffs also have taken
into account the uncertain outcome and the risk of any litigation, especially in
complex actions such as the Actions, as well as the difficulties and delays
inherent in such litigation. Counsel for the Plaintiffs also are mindful of the
inherent problems of proof of, and

 

- 3 -



--------------------------------------------------------------------------------

possible defenses to, the violations asserted in the Actions. Counsel for the
Plaintiffs believe that the Settlement set forth in this Stipulation confers
substantial benefits upon and is in the best interests of the Class and each of
the Members of the Class. Counsel for the Derivative Plaintiff believe that the
Settlement set forth in this Stipulation confers substantial benefits upon, and
is also in the best interests of, DHB and the Current DHB Shareholders.

 

IV. TERMS OF STIPULATION AND AGREEMENT OF SETTLEMENT

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the Class
Plaintiffs (for themselves and the Class Members), the Derivative Plaintiff
(derivatively on behalf of DHB), and the Defendants, by and through their
respective counsel or attorneys of record, that, subject to the approval of the
Court, the Actions and the Released Claims shall be finally and fully
compromised, settled and released, and the Actions shall be dismissed with
prejudice, upon and subject to the terms and conditions of this Stipulation, as
follows:

 

  1. Definitions

As used in this Stipulation the following terms have the meanings specified
below:

1.1 “Authorized Claimant” means any Class Member whose claim for recovery has
been allowed pursuant to the terms of this Stipulation.

1.2 “Claimant” means any Class Member who submits a Proof of Claim and Release
in such form and manner, and within such time, as the Court shall prescribe.

1.3 “Claims” means any and all claims, demands, rights, liabilities, damages and
causes of action of every nature and description whatsoever, known or unknown,
whether or not concealed or hidden, including, without limitation, “Unknown
Claims” (as defined below) and claims for negligence, gross negligence, breach
of fiduciary duty, breach of duty of care, breach of duty of loyalty, waste,
insider trading, unjust enrichment, abuse of control, mismanagement, fraud, and
violations of any local, state or federal statutes, rules, regulations or common
law.

 

- 4 -



--------------------------------------------------------------------------------

1.4 “Claims Administrator” means the firm of Gilardi & Co. LLC, P.O. Box 5100,
Larkspur, CA 94977-5100, Telephone: 1-800-654-5763, www.gilardi.com.

1.5 “Class” means all Persons who purchased or otherwise acquired (including by
exchange, conversion or otherwise) the publicly traded securities of DHB
(including puts, calls and other securities) on or after November 18, 2003 until
and including November 30, 2006, and were allegedly damaged thereby. Excluded
from the Class are the Defendants and Persons related to the Defendants,
including any subsidiaries or affiliates of DHB; the officers and directors of
DHB during the Class Period; members of the individual Defendants’ immediate
families; any person, firm, trust, officer, director or any individual or entity
in which any Defendant has a controlling interest or which is related to, or
affiliated with, any of the Defendants; and the legal representatives, agents,
affiliates, heirs, successors in interest or assigns of any such excluded person
or entity. Also excluded from the Class are those Persons who timely and validly
request to be excluded from the Class pursuant to the “Notice of Pendency and
Settlement of Class Action” to be sent to Class Members.

1.6 “Class Defendants” means DHB, David H. Brooks, Terry Brooks, David Brooks
International Inc., Andrew Brooks Industries Inc. (sued as Andrew Brooks
International Inc.), Elizabeth Brooks Industries Inc. (sued as Elizabeth Brooks
International Inc.), Sandra Hatfield, Dawn M. Schlegel, Cary Chasin, Jerome
Krantz, Gary Nadelman and Barry Berkman.

1.7 “Class Member” or “Member of the Class” means a Person who falls within the
definition of the Class as set forth in ¶1.5 of this Section of this
Stipulation.

1.8 “Class Period” means the period commencing on November 18, 2003 through and
including November 30, 2006.

 

- 5 -



--------------------------------------------------------------------------------

1.9 “Class Plaintiffs’ Counsel” means Keith F. Park, Lerach Coughlin Stoia
Geller Rudman & Robbins LLP, 655 W. Broadway, Suite 1900, San Diego, CA 92101,
Samuel H. Rudman, Lerach Coughlin Stoia Geller Rudman & Robbins LLP, 58 South
Service Road, Suite 200, Melville, NY 11747, and Lynda J. Grant, Labaton
Sucharow & Rudoff LLP, 100 Park Avenue, 12th Floor, New York, NY 10017.

1.10 “Current DHB Shareholders” means any Person(s) who owned DHB common stock
as of the date hereof.

1.11 “Defendants” means the Class Defendants and Derivative Defendants.

1.12 “Derivative Counsel” means Brian Robbins, Robbins Umeda & Fink, LLP, 610
West Ash Street, Suite 1800, San Diego, CA 92101 and Thomas G. Amon, Law Offices
of Thomas G. Amon, 500 Fifth Avenue, Suite 1650, New York, NY 10110.

1.13 “Derivative Defendants” means nominal defendant DHB, David H. Brooks,
Sandra Hatfield, Dawn M. Schlegel, Jerome Krantz, Gary Nadelman, Cary Chasin,
Barry Berkman, Larry Ellis, Tactical Armor Products, Inc., David Brooks
International Inc., Andrew Brooks Industries Inc. (sued as Andrew Brooks
International Inc.), Elizabeth Brooks Industries Inc. (sued as Elizabeth Brooks
International Inc.), Terry Brooks and Jeffrey Brooks.

1.14 “Derivative Plaintiff” means Alvin Viray.

1.15 “Effective Date” means the first date by which all of the events and
conditions specified in ¶7.1 of this Section of this Stipulation shall have been
met and have occurred, unless one or more of such conditions is waived or
modified in writing and signed by Class Plaintiffs’ Counsel, Derivative Counsel,
and counsel for each of the Defendants.

1.16 “Escrow Agent” means Lerach Coughlin Stoia Geller Rudman & Robbins LLP.
Further terms relating to the Escrow Agent are contained in a certain Escrow
Agreement dated as of July 27, 2006 (the “Escrow Agreement”). A copy of the
Escrow Agreement is attached hereto as Exhibit A.

 

- 6 -



--------------------------------------------------------------------------------

1.17 “Final” means: (a) the date of final affirmance on an appeal of the
Judgments, the expiration of the time for a petition for or a denial of a writ
of certiorari to review the Judgments and, if certiorari is granted, the date of
final affirmance of the Judgments following review pursuant to that grant; or
(b) the date of final dismissal of any appeal from the Judgments or the final
dismissal of any proceeding on certiorari to review the Judgments; or (c) if no
appeal is filed, the expiration date of the applicable time for the filing or
noticing of any appeal from the Judgments. Any proceeding or order, or any
appeal or petition for a writ of certiorari, pertaining solely to any Plan of
Allocation and/or application for or award of attorneys’ fees or expenses, shall
not in any way delay or preclude the Judgments from becoming Final.

1.18 “Judgments” means the final judgments to be rendered by the Court in the
Actions, substantially in the forms attached hereto as Exhibits D and E.

1.19 “Non-Released Claims” means all of DHB’s obligations to David H. Brooks and
to all of the other Defendants to whom DHB has indemnification obligations, of
and for indemnification and reimbursement for fees, expenses and liabilities, as
provided for in DHB’s Articles of Incorporation and By-Laws, in the laws of
Delaware, and in this Stipulation, as the latter is approved by the Court, all
of which shall remain in full force and effect, and David H. Brooks’ undertaking
to DHB, regarding his indemnification by DHB, and the undertakings of the other
Defendants to whom DHB has indemnification obligations, shall also remain in
full force and effect. “Non-Released Claims” shall also include any and all
obligations of any Defendant to any other Defendant under any existing contract
or agreement between or among them, including, without limitation, any agreement
entered into in connection with the Settlement.

 

- 7 -



--------------------------------------------------------------------------------

1.20 “Person” means an individual, corporation, limited liability corporation,
professional corporation, limited liability partnership, partnership, limited
partnership, association, joint stock company, joint venture, estate, legal
representative, trust, unincorporated association, government or any political
subdivision or agency thereof, and any business or legal entity and their
spouses, heirs, predecessors, successors, representatives, and assignees.

1.21 “Plaintiffs’ Counsel” means counsel who have appeared for any of the
Plaintiffs in the Actions.

1.22 “Plan of Allocation” means a plan or formula or formulae of allocation of
the Settlement Fund (to be described in the notice to be sent to Class Members),
whereby the Settlement Fund, plus interest earned thereon, shall be distributed
to Authorized Claimants after the payment of the expenses of notice and
administration of the Settlement, Taxes and Tax Expenses and such attorneys’
fees, expenses and interest and amounts to the Lead Plaintiffs as may be awarded
by the Court. The Plan of Allocation is not part of this Stipulation and
Defendants shall have no responsibility or liability with respect thereto.

1.23 “Related Persons” means each of a Defendant’s present and former parents,
subsidiaries, affiliates, divisions, joint ventures, joint venturers, and his,
her or its present and former officers, directors, employees, agents,
representatives, attorneys, insurers, excess insurers, advisors, investment
advisors, auditors, accountants, spouses and immediate family members, and the
predecessors, heirs, successors and assigns of any of them, and any Person in
which any Related Person has or had a controlling interest or which is or was
related to or affiliated with any Related Person, and any trust of which any
Defendant is the settler or which is for the benefit of any Defendant and/or a
member(s) of a Defendant’s family. Stockbrokers in their capacity as such are
excluded from this definition.

 

- 8 -



--------------------------------------------------------------------------------

1.24 “Released Claims” means, collectively, the Released Class Claims and the
Released Derivative Claims, as defined below.

1.25 “Released Class Claims” means any and all Claims arising from either the
purchase or other acquisition (including by an exchange, conversion or
otherwise) of any publicly-traded securities of DHB, including, without
limitation, put and call options thereon, during the Class Period and based on
any facts, transactions, events, occurrences, acts, disclosures, statements,
omissions or failures to act that were or could have been asserted by the Lead
Plaintiffs or any Class Member in the Class Action, in a direct, indirect,
representative, derivative or other capacity against the Released Class Persons,
or any of them.

1.26 “Released Class Persons” means the Class Defendants and each of them, and
each of their respective Related Persons in their capacities as such.

1.27 “Released Derivative Claims” means any and all Claims based on any facts,
transactions, events, occurrences, acts, disclosures, statements, omissions or
failures to act that were or could have been asserted by the Derivative
Plaintiff on behalf of DHB, or by DHB on its own behalf, or by any Current DHB
Shareholder in the Derivative Action, in a direct, indirect, representative,
derivative or other capacity against the Released Derivative Persons, or any of
them. In addition, Released Derivative Claims includes, without limitation, a
release by DHB of David H. Brooks and Dawn M. Schlegel, and each of them, from
any and all liability under §304 of the Sarbanes-Oxley Act of 2002 to reimburse
DHB for any bonus or other incentive-based or equity based compensation received
by them or either of them, or for any profits realized by them or either of them
from the sale of any securities of DHB.

1.28 “Released Derivative Persons” means the Derivative Defendants, and each of
them, and each of their respective Related Persons in their capacities as such.

 

- 9 -



--------------------------------------------------------------------------------

1.29 “Released Persons” means, collectively, the Released Class Persons and the
Released Derivative Persons.

1.30 “Settlement Fund” means the principal amount of Thirty-Five Million Two
Hundred Thousand Dollars ($35,200,000) plus 3,184,713 shares of DHB common
stock.

1.31 “Settling Parties” means, collectively, each of the Defendants, and the
Class Plaintiffs and the Derivative Plaintiff on behalf of, respectively,
themselves, the Members of the Class, the Current DHB Shareholders, and
derivatively on behalf of DHB.

1.32 “Unknown Claims” means any Released Class Claims or any Released Derivative
Claims which any Class Plaintiff or Class Member (as to Released Class Claims),
and/or the Derivative Plaintiff, any Current DHB Shareholder, or DHB (as to
Released Derivative Claims), respectively, does not know of or suspect to exist
in his, her or its favor at the time of the release of the Released Class
Persons and/or the Released Derivative Persons which, if known by him, her or
it, might have affected his, her or its settlement with, and release of, the
Released Class Persons and/or Released Derivative Persons, or might have
affected his, her or its decision not to object to this Settlement. With respect
to any and all Released Class Claims and Released Derivative Claims, the
Settling Parties stipulate and agree that, upon the Effective Date, the Class
Plaintiffs, the Derivative Plaintiff and DHB, and each of the Class Members and
the Current DHB Shareholders, shall be deemed to have, and by operation of the
Judgments shall have, waived the provisions, rights and benefits of California
Civil Code §1542, which provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

The Class Plaintiffs, the Derivative Plaintiff and DHB, and each of the Class
Members and the Current DHB Shareholders, shall be deemed to have, and by
operation of the Judgments shall have, waived any and all provisions, rights and
benefits conferred by any law of any state or territory of

 

- 10 -



--------------------------------------------------------------------------------

the United States, or principle of common law, which is similar, comparable or
equivalent to California Civil Code §1542. Each of the Class Plaintiffs, the
Derivative Plaintiff, the Class Members, DHB, and the Current DHB Shareholders,
may hereafter discover facts in addition to or different from those which he,
she or it now knows or believes to be true with respect to the Released Class
Claims or Released Derivative Claims, but each Class Plaintiff, Derivative
Plaintiff and DHB, and each of the Class Members and the Current DHB
Shareholders, upon the Effective Date, shall be deemed to have, and by operation
of the Judgments shall have, fully, finally, and forever settled and released
any and all Released Class Claims and Released Derivative Claims, respectively,
known or unknown, suspected or unsuspected, contingent or non-contingent,
accrued or unaccrued, whether or not concealed or hidden, which now exist, or
heretofore have existed upon any theory of law or equity now existing or coming
into existence in the future, including, but not limited to, conduct which is
negligent, intentional, with or without malice, or a breach of any duty, law or
rule, without regard to the subsequent discovery or existence of such different
or additional facts. The Class Plaintiffs, the Derivative Plaintiff, DHB, and
the Class Members and the Current DHB Shareholders, shall be deemed by operation
of the Judgments to have acknowledged that the foregoing waivers were separately
bargained for and are key elements of the Settlement of which this release is a
part.

 

  2. The Settlement

 

  a. The Settlement Fund

2.1 The Class cash portion of the Settlement Fund is Thirty-Four Million Nine
Hundred Thousand Dollars ($34,900,000) and the Derivative cash portion of the
Settlement Fund is Three Hundred Thousand Dollars ($300,000). All but Twelve
Million Eight Hundred Seventy Five Thousand Dollars ($12,875,000) of the cash
portion of the Settlement Fund was deposited with the Escrow Agent on July 31,
2006 and has been and will be maintained by the Escrow Agent pursuant to the
terms of the Escrow Agreement.

 

- 11 -



--------------------------------------------------------------------------------

2.2 The remaining Twelve Million, Eight Hundred Seventy Five Thousand Dollars
($12,875,000) of the cash portion of the Settlement Fund was deposited with the
Escrow Agent by the Defendants’ directors’ and officers’ liability insurers on
August 14, 2006, and has been and also will be maintained by the Escrow Agent
pursuant to the terms of the Escrow Agreement.

2.3 In the event the Settlement is not finally approved by the Court in
substantially the form of, and containing substantially the same provisions as
those set forth in this Stipulation, then the cash portion of the Settlement
Fund, plus interest earned thereon, less any permitted expenses therefrom, shall
be paid, distributed and/or held by the Escrow Agent in the amounts and to the
Persons and in the manner provided for in the Escrow Agreement.

2.4 On the Effective Date, DHB shall deliver to the Claims Administrator
3,184,713 shares of DHB’s common stock. The common stock shall be exempt from
registration under §3(a)(10) of the Securities Act of 1933, or registered, if no
exemption is available, and shall be freely tradable, except as to Class Members
who are affiliates of DHB, as defined in the federal securities laws. DHB shall
be responsible for the costs of registering the stock, if required. While the
Settling Parties acknowledge that DHB’s common stock is currently delisted, DHB
will undertake its best efforts to obtain a relisting of such shares on the
American Stock Exchange and, if and when relisted, to maintain such listing for
a period of at least one year. The total number of shares of DHB’s common stock
to be contributed to the Settlement Fund will be adjusted to reflect any changes
until the time of distribution of the stock to the Authorized Claimants due to
stock dividends, stock splits, reverse stock splits, or reclassification
(including reclassification in connection with a consolidation or merger in
which DHB is the surviving entity) (any of the

 

- 12 -



--------------------------------------------------------------------------------

foregoing events shall be considered an “Adjustment Event”) that occur from the
date of this Stipulation until the date of distribution to the Authorized
Claimants, such that the percentage of ownership of the equity of DHB
represented by this block of DHB stock will remain the same as it was
immediately prior to the occurrence of the Adjustment Event.

 

  b. The Escrow Agent

2.5 The Escrow Agent shall invest the cash portion of the Settlement Fund
deposited pursuant to ¶¶2.1 and 2.2 above in instruments backed by the full
faith and credit of the United States Government or insured by the United States
Government or an agency thereof and shall reinvest the proceeds of those
instruments as they mature in similar instruments at their then current market
rates, as provided in the Escrow Agreement.

2.6 The Escrow Agent shall not disburse the Settlement Fund except as provided
in this Stipulation, by an order of the Court, in the Escrow Agreement, or
pursuant to a written agreement among counsel for DHB, counsel for David H.
Brooks and Class Plaintiffs’ Counsel.

2.7 Subject to further order and/or direction as may be made by the Court, the
Escrow Agent is authorized to execute such transactions as are consistent with
the terms of this Stipulation and the Escrow Agreement.

2.8 All funds held by the Escrow Agent shall be deemed and considered to be in
custodia legis of the Court, and shall remain subject to the jurisdiction of the
Court.

2.9 The Escrow Agent shall establish a “Notice and Administration Fund,” and
deposit $200,000 from the Settlement Fund in it. The Notice and Administration
Fund shall be used by Class Plaintiffs’ Counsel to pay costs and expenses
reasonably and actually incurred in connection with providing notice to the
Class and the Current DHB Shareholders, identifying and locating Class Members
and Current DHB Shareholders, soliciting Class claims, assisting with the filing
of claims, administering and distributing the “Net Settlement Fund,” as defined
below in ¶5.1, to Authorized

 

- 13 -



--------------------------------------------------------------------------------

Claimants, processing Proof of Claim and Release forms and paying escrow costs,
if any. The Notice and Administration Fund, like the other cash portion of the
Settlement Fund, shall be invested and earn interest as provided for in the
Escrow Agreement. Any portion of the Notice and Administration Fund remaining
after the payment of the aforesaid costs and expenses shall revert to the
Settlement Fund and become part of the Net Settlement Fund, as defined below in
¶5.1.

 

  c. Taxes, Tax Expenses and Related Matters

2.10 The Settling Parties and the Escrow Agent agree to treat the Settlement
Fund as being at all times a “qualified settlement fund” within the meaning of
Treas. Reg. §§1.468B-1 through 1.468B-5. In addition, the Escrow Agent shall
timely make such elections as are necessary or advisable to carry out the
provisions of this ¶2.10, including the “relation-back election” (as defined in
Treas. Reg. §1.468B-1) back to the earliest permitted date. Such elections shall
be made in compliance with the procedures and requirements contained in such
regulations. It shall be the responsibility of the Escrow Agent to timely and
properly prepare and deliver the necessary documentation for signature by all
necessary parties, and thereafter to cause the appropriate filings to occur.

(a) For the purpose of §468B of the Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder, the “administrator” shall be the
Escrow Agent. The Escrow Agent shall timely and properly file all informational
and other tax returns necessary or advisable with respect to the Settlement Fund
(including without limitation the returns described in Treas. Reg.
§1.468B-2(k)(l)). Such returns (as well as the election described in this ¶2.10)
shall be consistent with this ¶2.10 and in all events shall reflect that all
Taxes (including any estimated Taxes, interest or penalties) on the income
earned by the Settlement Fund shall be paid out of the cash portion of the
Settlement Fund as provided in ¶2.10(b) hereof.

 

- 14 -



--------------------------------------------------------------------------------

(b) All (i) Taxes (including any estimated Taxes, interest or penalties) arising
with respect to the income earned by the Settlement Fund, including any Taxes or
tax detriments that may be imposed upon the Defendants, their insurers or their
respective counsel with respect to any income earned by the Settlement Fund for
any period during which the Settlement Fund does not qualify as a “qualified
settlement fund” for federal or state income tax purposes (“Taxes”), and
(ii) expenses and costs incurred in connection with the operation and
implementation of this ¶2.10 (including, without limitation, expenses of tax
attorneys and/or accountants and mailing and distribution costs and expenses
relating to filing, or failing to file, the returns described in this ¶2.10)
(“Tax Expenses”) shall be paid out of the cash portion of the Settlement Fund;
in all events, the Defendants, their insurers, and their respective counsel
shall not have any liability or responsibility for any Taxes or any Tax Expenses
or the filing of any tax returns or other documents with the Internal Revenue
Service or any other state or local taxing authority. From the cash portion of
the Settlement Fund, the Escrow Agent shall indemnify and hold harmless the
Defendants, their insurers and their respective counsel for Taxes and Tax
Expenses (including, without limitation, Taxes payable by reason of any such
indemnification). Further, Taxes and Tax Expenses shall be treated as, and
considered to be, a cost of administration of the Settlement Fund and shall be
timely paid by the Escrow Agent out of the cash portion of the Settlement Fund
without prior order from the Court. The Escrow Agent shall be obligated
(notwithstanding anything herein to the contrary) to withhold from distribution
to Authorized Claimants any funds necessary to pay such Taxes and Tax Expenses,
including the establishment of adequate reserves for any Taxes and Tax Expenses
(as well as any amounts that may be required to be withheld under Treas. Reg.
§1.468B-2(1)(2)); neither the Defendants, their insurers nor their respective
counsel are responsible to pay such Taxes and Tax Expenses, nor shall they have
any liability or responsibility therefor. The Settling Parties hereto agree to
cooperate with the Escrow Agent, each other, and their tax attorneys and
accountants to the extent reasonably necessary to carry out the provisions of
this ¶2.10.

 

- 15 -



--------------------------------------------------------------------------------

(c) For the purpose of this ¶2.10, references to the Settlement Fund shall
include both the Settlement Fund and the Notice and Administration Fund
established therefrom and shall also include any interest thereon.

 

  d. Termination of Settlement

2.11 In the event that the Effective Date does not occur, or the Settlement is
not approved by the Court, or is terminated for any other reason, the cash
portion of the Settlement Fund shall be refunded as described in ¶7.4 below.

 

  e. Additional Settlement Consideration - Corporate Governance

2.12 DHB, through its Board of Directors, shall adopt the Corporate Governance

Principles and Policies set forth below, as soon as practicable after the
Effective Date and shall maintain the same in effect for at least two years. The
Settling Parties acknowledge that the Corporate Governance Principles and
Policies set forth below were jointly developed and negotiated by the Lead
Plaintiffs and Lead Counsel in the Class Action and the Derivative Action.

2.13 Nothing in these Principles and Policies shall dilute any existing or
future legal requirements to which DHB is subject as a public corporation or as
a publicly-traded stock on any national listing.

CORPORATE GOVERNANCE PRINCIPLES AND POLICIES

 

  A. THE ROLE OF THE BOARD OF DIRECTORS

1. Direct the Affairs of DHB Industries Inc. (the “Company”) for the Benefit of
Stockholders

The primary responsibility of directors is to oversee the affairs of the Company
for the benefit of stockholders. The Board of Directors (the “Board”) agrees
that day-to-day management of the Company is the responsibility of management
and that the role of the Board is to oversee management’s performance

 

- 16 -



--------------------------------------------------------------------------------

of that function. The Board shall also mandate and administer a corporate
compliance program, which shall include the creation of a Company Code of
Business and Ethics, the maintenance of accounting, financial and other
controls, and the review of the adequacy of such controls.

2. Long Range Strategy Development

Long range strategic issues should be discussed as a matter of course at regular
Board meetings. The Board may choose to devote one of its regularly scheduled
meetings exclusively to strategic planning.

3. Review of Financial Goals and Performance

The Board reviews the annual operating plan and specific goals at the start of
the fiscal year and financial performance quarterly (actual and in comparison to
plan). The Board also believes it is important to establish and evaluate both
short and long term objectives.

4. Ethical Business Environment

The Board insists on an ethical business environment that focuses on adherence
to both the letter and the spirit of regulatory and legal mandates. The Board
expects that management will conduct operations in a manner supportive of this
view. The Board is committed to avoiding any transactions that compromise, or
appear to compromise, director independence. The Company shall prepare for the
Board’s review and approval a Code of Business Conduct and Ethics, and shall
receive periodic reports from the Company’s General Counsel with respect to such
Code.

5. Chairman and Chief Executive Officer Performance Evaluation

The Chairman and Chief Executive Officer’s performance should be evaluated
annually and as a regular part of any decision with respect to their respective
compensation. The Board shall delegate the performance and compensation
evaluation as it deems appropriate to specified Board members or to the
Compensation Committee of the Board. Notwithstanding such delegation, however,
the Board as a whole shall be responsible for the oversight of the Chairman,
Chief Executive Officer and senior management. The offices of the Chairman and
the Chief Executive Officer may be from time to time combined and may be from
time to time separated. The Board has discretion in combining or separating the
positions as it deems appropriate in light of prevailing circumstances.

6. Succession Planning

The Board is responsible for succession planning. The Board will have the
Chairman and Chief Executive Officer annually review with the independent
directors the abilities of the key senior managers and their likely successors.
Additionally, the independent directors may meet periodically to discuss, among

 

- 17 -



--------------------------------------------------------------------------------

other things, management succession issues. As part of the succession and
development process, the Board, or at the Board’s direction, the Compensation
Committee, will familiarize itself with the Chairman’s and Chief Executive
Officer’s direct reports through periodic management and operating reports and
meetings. The independent directors shall call a meeting upon any sudden
temporary or permanent incapacity of the Chairman or Chief Executive Officer.

7. Material Transactions

The Board shall evaluate and, if appropriate, approve all material Company
transactions not arising in the ordinary course of business.

8. Stockholder Communications; Attendance at Annual Stockholders Meetings

The Board shall establish procedures to allow for stockholders to communicate
directly with the Board, the non-management directors, and the committees of the
Board. To further facilitate stockholder communication with the Board, all
directors are encouraged to attend the Company’s Annual Meeting of Stockholders.

9. Governing Documents

In the event of any conflict between the Company’s Certificate of Incorporation,
By-laws and these Principles and Policies, the Certificate shall first govern
and next the By-law and then these Principles and Policies, in that order.

 

  B. MEETINGS OF THE BOARD OF DIRECTORS

1. Selection of Chairman of the Board

The Chairman of the Board shall be selected by the Board. The Chairman will be
elected annually and shall serve at the pleasure of the Board.

2. Frequency of Meetings

The Board will regularly meet at least one time each quarter and one quarterly
meeting may be in conjunction with the annual meeting of stockholders. An annual
calendar for the succeeding year will be agreed upon from time to time. Special
meetings may be called as necessary.

While the Board recognizes that directors discharge their duties in a variety of
ways, including personal meetings and telephone contact with management and
others regarding the business and affairs of the Company, the Board shall inform
its members that it feels it is the responsibility of individual directors to
make themselves available to attend both regular and special Board and committee
meetings on a consistent basis. Active attendance at meetings shall be taken
into account in the determination whether to nominate for reelection any
director.

 

- 18 -



--------------------------------------------------------------------------------

3. Meetings of Independent Directors

Independent directors should meet routinely and regularly without management as
they deem appropriate in their discretion, and should meet at any time upon the
request of any director.

4. Access to Management and Outside Experts

Board members shall have reasonable direct access to the Chairman, Chief
Executive Officer, Chief Operating Officer and General Counsel, in their
discretion. The Board shall have access to other members of senior management on
a case by case basis after a courtesy call to the Chairman or Chief Executive
Officer. Upon prior notice to the Chairman and/or General Counsel, the Board or
a Board committee may seek legal or other expert advice from a source
independent of management. Board members will use judgment to ensure that
contact with management is not distracting to the business operation of the
Company and that such contact, if in writing, be copied to the Chairman, Chief
Executive Officer and General Counsel.

5. Attendance of Non-Directors at Meetings

The Chairman and the Chief Executive Officer shall have discretion to invite any
members of management, other Company employees or third parties they deem
appropriate to attend Board meetings at appropriate times, subject to the
Board’s right to request that such attendance be limited or discontinued. The
Board shall have the authority to request non-management guests to sign a
confidentiality agreement in form satisfactory to the General Counsel prior to
such guest’s participation in any Board or committee meeting. The Board and
committees may exclude any guest from part or all of any meeting upon its
determination that it is in the best interests of the Company to do so.

6. Agendas and Presentations

The Board shall indicate it believes the Chairman and Chief Executive Officer
are jointly responsible, and should establish, the agenda for each Board
meeting, taking into account suggestions of Board members. Board members may
include particular items on the agenda by contacting the Chairman and the Chief
Executive Officer and the Chairman and Chief Executive Officer are expected to
ask directors for their suggestions or opinions on possible agenda items before
each meeting.

As with the agenda, the Board shall indicate it believes that the Chairman and
Chief Executive Officer should determine the form of each presentation to the
Board and the person to make such presentation. Each meeting should include
reports from the Board committees, as appropriate.

 

- 19 -



--------------------------------------------------------------------------------

It shall be the policy of the Board that the Chief Executive Officer or Chief
Financial Officer will give a presentation on the financial and operating
results of the Company and related issues at each Board meeting.

7. Information Flow

The Board shall receive salient information helpful in understanding the
presentations, discussions and issues to be covered at such meeting, in writing
and sufficiently in advance of such meeting to permit appropriate review. Where
appropriate, longer and more complex documents shall contain executive
summaries. Absent unusual circumstances, in no event will such information be
distributed less than three days in advance of any regular Board meeting and 24
hours in advance of any special meeting.

The Board shall periodically review the information flow to Board members to
ensure that directors receive the right kind and amount of information from
management in sufficient time to prepare for meetings. The Chairman or Chief
Executive Officer, or their designee, shall coordinate the information flow to
the directors, periodically discuss director satisfaction with Board materials
with individual directors and encourage directors to offer suggestions on
materials. In addition, this topic shall be considered annually by the
independent directors as part of its regular review of Board performance.

8. Additional Service

From time to time the Company may request the services of a Board member other
than in his or her capacity as a director. In such situations, before assigning
any task to a Board member that would require additional compensation, the
Chairman, Chief Executive Officer or General Counsel shall first review such
assignment with the Compensation Committee. Any Board member requested to
perform services by the Company that he or she believes do not lie within his or
her capacity as a director, shall inform the Compensation Committee prior to
accepting such assignment. Any such engagement will be consistent with the
independence requirements of the American Stock Exchange.

 

  C. BOARD STRUCTURE

1. Composition of Board

The majority of the members of the Board shall be independent directors.
Independent directors should have appropriate skills and characteristics
required of Board members. This assessment should include issues of diversity,
age and skills, all in the context of an assessment of the perceived needs of
the Board at that point in time. Unless otherwise determined by a majority of
the independent directors, all independent directors shall offer their
resignation as a matter of course upon a change in employer or other significant
changes in their professional roles or responsibilities that might reasonably be
seen to affect their ability to serve, and the Board shall consider the
appropriateness of continued service in light of such changes. Any such
resignation shall be communicated to the Chairman or Chief Executive Officer and
may be considered by the Board or by the independent directors.

 

- 20 -



--------------------------------------------------------------------------------

The Chairman, Chief Executive Officer, and any other directors other than
independent directors, shall offer his or her resignation from the Board as a
matter of course upon resignation or any other significant change in his or her
professional roles or responsibilities, unless otherwise provided in such
individual’s employment, consulting or other agreement with the Company.

Any resignation submitted as a matter of course shall be reviewed by the Board
as a whole or at the Board’s direction the independent directors, and, if the
Board or such independent directors determines that such director continues to
contribute significantly to the Company, the director’s membership on the Board
may continue.

Paragraph 18 of the Memorandum of Understanding is incorporated herein.

2. Definition of Independent Director

The Board of Directors defines an “independent director” as a director who, in
the opinion of the Board meets the independence requirements of the American
Stock Exchange or other market or exchange on which the Company’s stock may be
listed. To evaluate “independence,” the Board may consider all relevant factors.
The Board recognizes that director independence is an issue that is actively
being reviewed by multiple constituencies and may amend its criteria for
determining what constitutes an “independent director” to reflect changing
standards.

3. Size of the Board

The Board acknowledges that it should not be too large and understands that the
size of the Board will fluctuate from time to time depending on circumstances.
The independent directors will make recommendations regarding increasing or
decreasing size from time to time.

4. Director Retirement Age and Term Limits

The Board believes that consistent quality in the directorship can be achieved
effectively without term limits or any mandatory retirement age. However, each
director shall stand for election or re-election annually and serve a one-year
term.

5. Director Appointments

A majority of the independent directors shall nominate candidates for election
to the Board. It is the independent directors’ responsibility to make director
recommendations to the full Board for appointments to fill vacancies of any
unexpired term on the Board and to recommend nominees for submission to
stockholders for approval at the time of the Annual Meeting.

 

- 21 -



--------------------------------------------------------------------------------

The Company does not set specific criteria for directors except to the extent
required to meet applicable legal, regulatory and exchange requirements. The
Board shall seek candidates that show evidence of leadership in their particular
field, have broad experience and the ability to exercise sound business
judgment, have specific knowledge about the Company’s business and be able to
network in a way to promote the Company’s interests.

6. Director Evaluation

The independent directors shall prepare, for the Board’s review and approval,
Board and director assessment methods and criteria, taking the Chairman’s and
Chief Executive Officer’s views into consideration. The independent directors
shall annually evaluate the Board’s overall performance and evaluate individual
directors performance using the Board approved methods and criteria for such
review.

7. Director Compensation and Stock Ownership

The Board believes that the level of director compensation generally should be
competitive with that paid to directors of other corporations of similar size
and profile in the United States. The Compensation Committee is responsible for
making recommendations for the full Board’s review and approval with respect to
director compensation and benefit programs.

8. Interlocking Directorates

All directors shall seek approval from the independent directors prior to
accepting any other board memberships in for-profit companies to avoid legally
impermissible interlocking directorships or other conflicts of interest;
provided that no director shall serve on more than four (4) outside public
boards of for-profit companies. Similarly, the Chairman, Chief Executive Officer
and other members of management shall seek approval of the Board prior to
accepting outside board memberships in for-profit companies.

 

  D. COMMITTEES OF THE BOARD

1. Number and Types of Committees

The Board shall create and disband committees depending on the particular
interests of the Board, issues facing the Company and legal requirements. The
current “standing” committees of the Board (that is, committees expected to
operate over an extended period) are the Audit Committee, the Compensation
Committee, and the Corporate Governance Committee. Each Committee shall be
comprised solely of Independent Directors, as described in §C.2. The independent
directors shall periodically recommend changes to the composition of the Board
committees. Directors shall be free to make suggestions regarding committees at
any time and are encouraged to do so. The Board shall consider from time to time
the committee structure as part of the review of overall Board effectiveness.
The composition, members and responsibilities will also be defined periodically
by the Board.

 

- 22 -



--------------------------------------------------------------------------------

2. Assignment and Rotation of Committee Members

The Board shall make assignments within the following guidelines: assignments
may be rotated periodically, though not necessarily within any specified time
frame; all shall be comprised solely of independent directors; and committee
assignments must comply with any applicable stock exchange and legal
requirements. The Chairman of the Audit Committee and other Audit Committee
members shall meet the financial sophistication and independence requirements of
the American Stock Exchange and applicable law.

3. Frequency of Committee Meetings

Management will generally recommend an annual committee meeting schedule for all
standing committees, but it shall be the responsibility of committee
chairpersons, in consultation with committee members, to determine the frequency
and length of committee meetings. The Audit Committee will meet at least
quarterly; other committees will meet at least twice annually.

4. Committee Agendas

Committee chairpersons, in consultation with appropriate members of management
and committee members, shall determine committee agendas. Any director may
suggest an item for consideration as part of any committee agenda. The Chief
Financial Officer will act as the primary management liaison to provide
committees requested financial data and analyses. The General Counsel will act
as the management liaison to assemble and distribute agendas and facilitate
minutes and reports preparation.

5. Committee Reports

Reports of committee meetings are submitted to the full Board following each
committee meeting. Committee actions shall be binding consistent with such
Committee’s charter and applicable corporate law. Committee chairpersons shall
be offered the opportunity to comment or report on committee activities at each
Board meeting.

6. Specific Roles and Responsibilities

The specific roles and responsibilities of each committee shall be outlined in
their respective charters.

 

  f. Additional Settlement Consideration - Resignations

2.14 David H. Brooks has voluntarily resigned from the Board of Directors of DHB
and from all of the other positions held by him in DHB and its subsidiaries.

 

- 23 -



--------------------------------------------------------------------------------

2.15 To the extent that they may be serving on DHB’s Board of Directors at the
time of the Effective Date of the Settlement, Cary Chasin, Gary Nadelman and
Barry Berkman shall be replaced as Board members within one year thereafter.

2.16 Upon cessation of employment with DHB and/or service on its Board of
Directors, and for a period of time of 5 years thereafter, David H. Brooks, Dawn
M. Schlegel, Sandra Hatfield, Cary Chasin, Jerome Krantz, Gary Nadelman and
Barry Berkman will not be employed (directly or indirectly) by DHB or any of its
subsidiaries or affiliates (but not including Tactical Armor Products, Inc., if
the same may be deemed to be such an affiliate), including, but not limited to,
serving as any manner of consultant or in any capacity on or in service to the
Board of Directors. This same restriction on employment shall apply to Terry
Brooks and Jeffrey Brooks, commencing as of the Effective Date.

 

  3. Preliminary Approval, Notice Orders and Settlement Hearing

3.1 Promptly after execution of this Stipulation by all parties hereto, Class
Plaintiffs’ Counsel and Derivative Counsel shall submit this Stipulation,
together with its Exhibits, to the Court and shall apply for entry of orders
(the “Notice Orders”), substantially in the form of Exhibits B and C attached
hereto, requesting, inter alia, the preliminary approval of the Settlement set
forth in this Stipulation, and approval for the mailing and publication of
settlement notices (the “Notices”), substantially in the form of Exhibits B-1,
B-3, C-1 and C-2 attached hereto, which shall include the general terms of the
Settlement set forth in this Stipulation, the Plan of Allocation, the general
terms of the Class Fee and Expense Application and the Derivative Fee and
Expense Application, as defined in ¶¶6.2 and 6.5 below, and the date of the
Settlement Hearing, as defined below in ¶3.2. Class Plaintiffs’ Counsel shall be
responsible for providing notice to the Class. Derivative Counsel shall be
responsible for providing notice to the Current DHB Shareholders.

 

- 24 -



--------------------------------------------------------------------------------

3.2 Class Plaintiffs’ Counsel and Derivative Counsel shall request that, after
the Notices are mailed and published, the Court hold a hearing (the “Settlement
Hearing”) to consider and determine whether an order approving the Settlement as
fair, reasonable and adequate should be entered and whether Judgments should be
entered thereon dismissing the Class Action and Derivative Action with
prejudice, and that the Court thereafter approve the Settlement and dismiss the
Class Action and Derivative Action with prejudice. At or after the Settlement
Hearing, Class Plaintiffs’ Counsel also will request that the Court approve the
Plan of Allocation and the Class Fee and Expense Application, and Derivative
Counsel also will request that the Court approve the Derivative Fee and Expense
Application.

 

  4. Releases, Bar and Indemnification

4.1 Upon the Effective Date, the Class Plaintiffs, the Derivative Plaintiff and
DHB, and each of the Class Members (whether or not any such Class Member
executes and delivers a Proof of Claim and Release) and each of the Current DHB
Shareholders, on behalf of themselves and each of their respective predecessors,
successors, parents, subsidiaries, affiliates, custodians, agents, assigns,
representatives, heirs, estates, executors, trusts, trustees, trust
beneficiaries, administrators, spouses, marital communities, and immediate
family members, having any legal or beneficial interest in the publicly traded
securities of DHB during the Class Period, shall be deemed to have, and by
operation of the Judgments shall have, fully, finally, and forever released,
relinquished and discharged all Released Class Claims and all Released
Derivative Claims, as the case may be, and any and all claims relating to or
arising out of or connected with the Settlement or resolution of the Actions,
against all of the Released Class Persons and the Released Derivative Persons,
respectively.

4.2 Upon the Effective Date, the Class Plaintiffs, the Derivative Plaintiff and
DHB, and each of the Class Members (whether or not any such Class Member
executes and delivers a Proof of Claim and Release) and each of the Current DHB
Shareholders, and each of their respective

 

- 25 -



--------------------------------------------------------------------------------

predecessors, successors, parents, subsidiaries, affiliates, custodians, agents,
assigns, representatives, heirs, estates, executors, trusts, trustees, trust
beneficiaries, administrators, spouses, marital communities, and immediate
family members, having any legal or beneficial interest in the publicly traded
securities of DHB during the Class Period, will be forever barred and enjoined
from commencing, instituting or prosecuting any of the Released Class Claims or
any of the Released Derivative Claims, as the case may be, in any action or
other proceeding, against any of the Released Class Persons or any of the
Released Derivative Persons, respectively.

4.3 The Derivative Plaintiff and DHB further agree that the approval of the
Settlement and the dismissal of the Derivative Action shall act to bar the
prosecution, by DHB or derivatively on behalf of DHB, of any duplicative or
similar claims as those set forth in, or that could or might have been set forth
in, the Derivative Action, or of any of the Released Derivative Claims.

4.4 The Proof of Claim and Release to be executed by Class Members shall release
all Released Class Claims against all of the Released Class Persons and shall be
substantially in the form contained in Exhibit B-2 attached hereto.

4.5 Upon the Effective Date, as more specifically provided for in the Judgments
attached hereto as Exhibits D and E, each of the Released Class Persons and
Released Derivative Persons shall be deemed to have, and by operation of the
Judgments shall have, fully, finally, and forever released, relinquished and
discharged the Class Plaintiffs, the Derivative Plaintiff, each and all of the
Class Members, each and all of the Current DHB Shareholders, DHB, and
Plaintiffs’ Counsel, as the case may be, from all Claims (including all Unknown
Claims) relating to or arising out of or connected with the institution,
prosecution, assertion, settlement or resolution of the Actions, except that
nothing in this Stipulation shall affect any Person’s rights to enforce the
terms of this Stipulation, any of the Non-Released Claims, or any agreements,
claims, rights, or obligations that do or may hereafter exist between or among
the Released Class Persons, or any of them, or the Released Derivative Persons,
or any of them, as the case may be.

 

- 26 -



--------------------------------------------------------------------------------

4.6 Notwithstanding the foregoing releases, all of DHB’s obligations to David H.
Brooks and to all of the other Defendants to whom DHB has indemnification
obligations, of and for indemnification and reimbursement for fees, expenses and
liabilities, as provided for in DHB’s Articles of Incorporation and By-Laws, in
the laws of Delaware, and in this Stipulation, as the latter is approved by the
Court, shall remain in full force and effect, and David H. Brooks’ undertaking
to DHB regarding his indemnification by DHB and the undertakings of the other
Defendants to whom DHB has indemnification obligations, shall also remain in
full force and effect. Further, notwithstanding the foregoing releases, any and
all obligations of any Defendant to any other Defendant under any existing
contract or agreement between or among any of them shall also remain in full
force and effect, including, without limitation, any agreement entered into in
connection with the Settlement.

4.7 In addition, DHB shall indemnify defendants David H. Brooks and Dawn M.
Schlegel, and each of them, against any liability under §304 of the
Sarbanes-Oxley Act of 2002 incurred by them, or either of them, in any action
brought by a third party under §304, and to pay to them, and to each of them, an
amount equal to any payment made by them, or either of them, to DHB pursuant to
any judgment in any such action.

4.8 Pending final determination of whether the Settlement should be approved and
applied in the Actions, all proceedings and all further activity by, between or
among the Settling Parties regarding or directed towards the Actions, save for
those activities and proceedings relating to this Stipulation or the Settlement,
shall be stayed.

 

- 27 -



--------------------------------------------------------------------------------

4.9 Pending final determination of whether the Settlement should be approved and
applied in the Actions, neither the Class Plaintiffs, nor the Derivative
Plaintiff, nor DHB, nor any of the Class Members, nor the Current DHB
Shareholders, shall commence, maintain or prosecute against the Defendants, the
other Released Class Persons, the other Released Derivative Persons, or any of
them, any action or proceeding in any court or tribunal asserting or relating to
any of the Released Class Claims or Released Derivative Claims.

 

  5. Administration and Calculation of Claims, Final Awards and Supervision and
Distribution of the Settlement Fund

5.1 The Claims Administrator, subject to such supervision and direction of the
Court and/or Class Plaintiffs’ Counsel as may be necessary or as circumstances
may require, shall administer and calculate the claims submitted by Class
Members and shall oversee distribution of the Net Settlement Fund (defined
below) to Authorized Claimants. The Settlement Fund shall be applied as follows:

(a) to pay all the costs and expenses reasonably and actually incurred in
connection with providing notice, identifying and locating Class Members and
Current DHB Shareholders, soliciting claims, assisting with the filing of
claims, administering and distributing the Settlement Fund to Authorized
Claimants, processing Proof of Claim and Release forms and paying escrow costs,
if any;

(b) to pay the Taxes and Tax Expenses described in ¶2.10 above;

(c) to pay to Plaintiffs’ Counsel attorneys’ fees and expenses with interest
thereon (the “Fee and Expense Award”), if and to the extent allowed by the
Court; and

 

- 28 -



--------------------------------------------------------------------------------

(d) to reimburse the time and expenses of the Lead Plaintiffs, if and to the
extent allowed by the Court.

Subject to the provisions of ¶5.2(c) below, the balance of the Settlement Fund
(the “Net Settlement Fund”) shall be distributed to Authorized Claimants as
allowed by this Stipulation, the Plan of Allocation, and the Court.

5.2 Upon the Effective Date and thereafter, and in accordance with the terms of
this Stipulation, the Plan of Allocation, and such further approval and further
order(s) of the Court as may be necessary or as circumstances may require, the
Net Settlement Fund shall be distributed to Authorized Claimants, subject to and
in accordance with the following:

(a) Within ninety (90) days after the mailing of the Notice or such other time
as may be set by the Court, each Person claiming to be an Authorized Claimant
shall be required to submit to the Claims Administrator a completed Proof of
Claim and Release, substantially in the form of Exhibit B-2 attached hereto,
signed under penalty of perjury and supported by such documents as specified in
the Proof of Claim and Release and as are reasonably available to such Person.

(b) Except as otherwise ordered by the Court, all Class Members who fail to
timely submit a Proof of Claim and Release within such period, or such other
period as may be ordered by the Court, or otherwise allowed, and all Class
Members whose claims are not approved by the Court (in the event the same are
rejected in whole or in part by the Claims Administrator and the Court resolves
the dispute involved) shall be forever barred from receiving any Settlement
payment pursuant to this Stipulation, or otherwise, but will in all other
respects be subject to and bound by the provisions of this Stipulation, the
releases contained herein, and the Judgments, and be enjoined and barred from
bringing any action against any of the Released Class Persons asserting any of
the Released Class Claims. Notwithstanding the foregoing, Class Plaintiffs’
Counsel shall have the discretion to accept late submitted claims for
processing, so long as the distribution of the Net Settlement Fund to Authorized
Claimants is not materially delayed.

 

- 29 -



--------------------------------------------------------------------------------

(c) The Net Settlement Fund shall be distributed to the Authorized Claimants
substantially in accordance with a Plan of Allocation to be described in the
Notice to the Class Members and approved by the Court. However, if there is any
balance remaining in the Net Settlement Fund after six (6) months from the date
of distribution of the Net Settlement Fund (whether by reason of tax refunds,
uncashed checks or otherwise), such balance shall be donated to an appropriate
501(c)(3) non-profit organization(s) to be selected by Class Plaintiffs’
Counsel, with prior written notice to Defendants’ counsel.

5.3 Subject to the terms of the Escrow Agreement, the Released Persons shall
have no responsibility for, interest in, or liability whatsoever with respect to
the investment or distribution of the Settlement Fund, the Net Settlement Fund,
the Plan of Allocation, the determination, administration, or calculation of
claims, the payment or withholding of Taxes, the payment of Tax Expenses, the
payment of any attorneys’ fees and expenses incurred on behalf of Plaintiffs to
the Actions, or any losses incurred in connection therewith.

5.4 No Person shall have any claim against Class Plaintiffs, Class Plaintiffs’
Counsel, the Claims Administrator, any agent designated by Class Plaintiffs’
Counsel, Defendants or their respective counsel, based on the investment or
distributions made substantially in accordance with this Stipulation, the Plan
of Allocation, or further orders of the Court.

5.5 It is understood and agreed by the Settling Parties that the proposed Plan
of Allocation including, but not limited to, any adjustments to an Authorized
Claimant’s claim set forth therein, is not a part of this Stipulation and is to
be considered by the Court separately from the Court’s consideration of the
fairness, reasonableness and adequacy of the Settlement, and any order

 

- 30 -



--------------------------------------------------------------------------------

or proceeding relating to the Plan of Allocation shall not operate to terminate
or cancel this Stipulation or affect the finality of the Court’s Judgments, or
any other orders entered pursuant to this Stipulation. The Plan of Allocation
shall be prepared by Class Plaintiffs’ Counsel, and Defendants shall have no
responsibility or liability therefor.

 

  6. Plaintiffs’ Counsel’s Attorneys’ Fees and Reimbursement of Expenses and
Reimbursement of the Lead Plaintiffs

6.1 If so ordered by the Court upon preliminary approval of the Settlement by
the Court, Class Plaintiffs’ Counsel and Derivative Counsel shall be entitled to
provisional reimbursement of 75% of their out-of-pocket expenses, subject to
Class Plaintiffs’ Counsel’s and Derivative Counsel’s several obligation to make
appropriate refunds or repayments to the Settlement Fund plus interest at the
same rate as earned on the cash portion of the Settlement Fund if, and when, as
a result of any order, the final fee and/or expense award is lower than that
amount, or there shall ultimately be no award of fees and expenses.

6.2 Class Plaintiffs’ Counsel may submit an application or applications (the
“Fee and Expense Application”) for distributions from the Settlement Fund for:
(a) an award of attorneys’ fees; (b) plus reimbursement of expenses incurred in
connection with prosecuting the Class Action; (c) plus any interest on such
attorneys’ fees and expenses at the same rate and for the same periods as earned
by the cash portion of the Settlement Fund (until paid) as may be awarded by the
Court; and (d) reimbursement of the costs and expenses of the Lead Plaintiffs
prosecuting the Class Action. Class Plaintiffs’ Counsel reserve the right to
make additional applications for fees and expenses incurred.

6.3 The Fee and Expense Award shall be paid to Class Plaintiffs’ Counsel from
the Settlement Fund, as ordered, immediately after the Court executes a written
order awarding such fees and expenses, notwithstanding the existence of any
timely filed objections thereto, or any

 

- 31 -



--------------------------------------------------------------------------------

potential appeal therefrom, subject to the several obligation of Class
Plaintiffs’ Counsel to make appropriate refund repayments to the Settlement Fund
as more particularly set forth below in ¶6.4. Class Plaintiffs’ Counsel shall
thereafter allocate the attorneys’ fees amongst Class Plaintiffs’ Counsel in a
manner in which Class Plaintiffs’ Counsel in good faith believe reflects the
contributions of such counsel to the institution, prosecution and settlement of
the Actions.

6.4 In the event that the Effective Date does not occur, or the Judgments or the
order making the Fee and Expense Award are/is reversed or modified, or this
Stipulation is terminated for any reason, and in the event that the Fee and
Expense Award shall have been paid to any extent, then Class Plaintiffs’ Counsel
shall, within five (5) business days from Class Plaintiffs’ Counsel receiving
notice from DHB’s or David H. Brooks’ counsel or from a court of appropriate
jurisdiction, refund to the Settlement Fund, the fees and expenses previously
paid to them from the Settlement Fund, plus interest thereon at the same rate as
earned by the cash portion of the Settlement Fund, in an amount consistent with
such reversal or modification. Each Class Plaintiffs’ Counsel’s law firm, as a
condition of receiving such fees and expenses, on behalf of itself and each
partner and/or shareholder of it, agrees that the law firm and its partners
and/or shareholders are subject to the jurisdiction of the Court for the purpose
of enforcing the provisions of this subparagraph. Without limitation, each such
law firm and its partners and/or shareholders agree that the Court may, upon
application of counsel for DHB or David H. Brooks, on notice to Class
Plaintiffs’ Counsel, summarily issue orders, including, but not limited to,
judgments and attachment orders, and may make appropriate findings of or
sanctions for contempt, against them or any of them should such law firm fail
timely to repay fees, expenses and interest pursuant to this ¶6.4.

6.5 Derivative Counsel may apply for fees and expenses to be paid from the
Settlement Fund. The amount of such fees and expenses shall not exceed $300,000
(the “Derivative Fee and

 

- 32 -



--------------------------------------------------------------------------------

Expense Application”), subject to such further negotiations as may occur between
Class Plaintiffs’ Counsel and Derivative Counsel in the Actions. Any amount
awarded shall be subject to the same payment and repayment obligations by
Derivative Counsel as set forth in ¶¶6.3 and 6.4 above.

6.6 The procedure for and the allowance or disallowance by the Court of any
applications by any of the Plaintiffs’ Counsel for attorneys’ fees and expenses
to be paid out of the Settlement Fund, are not part of the Settlement set forth
in this Stipulation, and are to be considered by the Court separately from the
Court’s consideration of the fairness, reasonableness and adequacy of the
Settlement set forth in this Stipulation, and any order or proceeding relating
to any Fee and Expense Application, or any appeal from any order relating
thereto or reversal or modification thereof, shall not operate to terminate or
cancel this Stipulation, or affect or delay the finality of the Judgments
approving this Stipulation and the Settlement of the Actions set forth herein.

6.7 The Released Persons shall have no responsibility for, and no liability
whatsoever with respect to, any payment to Counsel for any Plaintiff in the
Actions, including any payment from the Settlement Fund, and no Plaintiffs’
Counsel shall have recourse to the Related Persons, or any of them, for any such
payments.

6.8 The Released Persons shall have no responsibility for, and no liability
whatsoever with respect to, the allocation among Plaintiffs’ Counsel, and/or any
other Person who may assert some claim thereto, of any Fee and Expense Award
that the Court may make in the Actions.

 

  7. Conditions of Settlement, Effect of Disapproval, Cancellation or
Termination

7.1 This Stipulation, the Settlement and the Effective Date shall be conditioned
on the occurrence of all of the following events:

(a) the cash portion of the Settlement Fund shall have been deposited with the
Escrow Agent as required by ¶¶2.1 and 2.2 above;

 

- 33 -



--------------------------------------------------------------------------------

(b) the Court shall have entered the Notice Orders, as required by ¶3.1, above
and the same have been complied with;

(c) the Defendants shall not have exercised the option to terminate this
Stipulation pursuant to ¶7.3 hereof;

(d) the Court shall have entered the Judgments substantially in the form of
Exhibits D and E attached hereto; and

(e) each of the Judgments shall have become Final, as defined in ¶1.17, above.

7.2 A condition of this Stipulation is that this Stipulation and Settlement
shall be approved by the Court as provided herein. However, if (a) the Court
enters a judgment, but not the Judgments substantially in the form of Exhibits D
and E; or (b) the Court enters the Judgments and appellate review is sought and
on such review either of the Judgments is materially modified or reversed; or
(c) any of the conditions of ¶7.1 is not met, or satisfied, this Stipulation
shall be canceled and terminated unless counsel to Class Plaintiffs’ and
Derivative Plaintiff and counsel for DHB and David H. Brooks (together with
counsel for any other Defendants who is materially and adversely affected by any
such change or failure), within ten days from the receipt of such ruling or
written notice of such circumstances, agree in writing to proceed with this
Stipulation and Settlement. For purposes of this ¶7.2, no order of the Court or
modification or reversal on appeal of any order of the Court or modification or
reversal on appeal of any order of the Court concerning the Plan of Allocation
or the amount of any attorneys’ fees, expenses and interest awarded by the
Court, shall be deemed a material modification of or a part of the material
terms of the Judgments or this Stipulation, or shall constitute grounds for
cancellation or termination of this Stipulation.

7.3 Defendants DHB and/or David H. Brooks, in their, its or his absolute
discretion, as the case may be, shall have the option to cancel and terminate
this Stipulation and the Settlement in

 

- 34 -



--------------------------------------------------------------------------------

the event that Class Members who purchased or otherwise acquired more than a
certain number of DHB shares of common stock during the Class Period choose to
exclude themselves from the Class, all as set forth in a separate agreement (the
“Supplemental Agreement”) executed among the signatories to this Stipulation.
The Supplemental Agreement will not be filed with the Court unless and until a
dispute arises between the Class Plaintiffs and Defendants concerning its
interpretation or application. Copies of all requests for exclusion from the
Class shall be delivered by overnight delivery to counsel for DHB and David H.
Brooks by Class Plaintiffs’ Counsel or the Claims Administrator as soon as
practicable after receipt.

7.4 In the event the Settlement is not approved by the Court or this Stipulation
shall terminate or shall not become Effective for any reason, within seven
(7) business days after written notification of such event is sent by same day
or overnight delivery by counsel for DHB, David H. Brooks or Class Plaintiffs’
Counsel to the Escrow Agent and all of the other parties hereto, the Settlement
Fund (including accrued interest), plus any amount then remaining in the Notice
and Administration Fund (including accrued interest), less expenses and any
costs which have either been disbursed pursuant to ¶5.1(a) or (b) hereto, or are
chargeable to the Notice and Administration Fund, shall be refunded or paid out
by the Escrow Agent as directed by the terms of the Escrow Agreement. At the
request of counsel for DHB, or David H. Brooks, the Escrow Agent or its designee
shall apply for any tax refund owed to the Settlement Fund and pay the proceeds,
after deduction of any reasonable fees or expenses incurred in connection with
such application(s) for refund, to such other person or entity as counsel for
DHB and David H. Brooks may designate.

7.5 In the event that the Settlement is not approved by the Court or this
Stipulation shall terminate or shall not become Effective for any reason, the
Settling Parties shall be restored to their respective positions in the Actions
as of July 12, 2006, before the MOU was executed, and all

 

- 35 -



--------------------------------------------------------------------------------

negotiations, proceedings, documents prepared and statements made in connection
herewith shall be without prejudice to the Settling Parties, shall not be deemed
or construed to be an admission by any Settling Party of any act, matter or
proposition and shall not be used in any manner or for any purpose in any
subsequent proceeding in the Actions or in any other action or proceeding. In
such event, the terms and provisions of this Stipulation, with the exception of
¶¶1.1-1.32, 2.3, 2.5-2.11, 6.1, 6.4-6.8, 7.1-7.7, 8.4-8.15 herein, shall have no
further force and effect with respect to the Settling Parties and shall not be
used in the Actions or in any other proceeding for any purpose, and any Judgment
or order entered by the Court in accordance with the terms of this Stipulation
shall be treated as vacated, nunc pro tunc.

7.6 If the Effective Date does not occur, or if this Stipulation is terminated
or shall not become Effective for any reason, neither the Class Plaintiff, the
Derivative Plaintiff nor any of their counsel shall have any obligation to repay
any amounts actually and properly incurred or disbursed pursuant to ¶5.1(a) or
(b).

7.7 In the event that a material part of the amount paid for the benefit of the
Class is determined to be a preference, voidable transfer, fraudulent transfer,
or similar transaction under Title 11 of the United States Code (Bankruptcy) or
applicable state law by a final order of a court of competent jurisdiction and
the Lead Plaintiffs in the Class Action are required to return such amount to
any of the Defendants, then such Lead Plaintiffs shall have the right to either:
(i) return that amount of the settlement, less the deductions specified in
¶5.1(a) or (b) applicable thereto, to that Defendant(s) and bring, revive, or
reinstate all claims against that Defendant(s); or (ii) return the entire amount
of the Settlement, less the deductions specified in ¶5.1(a) or (b), and bring,
revive, or reinstate all claims against the Settling Defendants.

 

- 36 -



--------------------------------------------------------------------------------

7.8 The Settling Parties agree that the Escrow Agent’s receipt of the cash
portion of the Settlement Fund, the Claims Administrator’s receipt of the common
stock described in ¶2.4 above, DHB’s agreement to adopt the corporate governance
provisions set forth in ¶2.13 above, and the additional consideration set forth
in ¶¶2.14-2.16 above, constitutes the transfer of value in exchange for, among
other things, the non-necessity of the Defendants defending the Class and
Derivative Actions.

 

  8. Miscellaneous Provisions

8.1 The Settling Parties (a) acknowledge that it is their intent to consummate
the terms and conditions of this Stipulation; and (b) agree to cooperate to the
extent reasonably necessary to effectuate and implement all terms and conditions
of this Stipulation and to exercise their best efforts to accomplish the
foregoing terms and conditions of this Stipulation.

8.2 Each Defendant warrants as to himself, herself, or itself that the transfer
of the cash portion of the Settlement by or on his, her or its behalf will not
render him, her or it insolvent. This representation is made by each Defendant
as to himself, herself or itself and is not made by any counsel for the
Defendants.

8.3 The Settling Parties intend this Settlement to be a final and complete
resolution of all disputes among them with respect to the Actions. The
Settlement compromises claims that are contested and shall not be deemed an
admission by any Settling Party as to the merits of any claim or defense. While
the Defendants deny that the claims advanced in the Actions were meritorious,
and that any Member of the Class or DHB sustained any injury, Defendants agree
and the Judgments in the Actions will state, that the Actions were filed in good
faith and in accordance with the applicable Federal Rules of Civil Procedure,
including Rule 11 of the Federal Rules of Civil Procedure, and are being settled
voluntarily after consultation with competent legal counsel.

 

- 37 -



--------------------------------------------------------------------------------

8.4 Neither this Stipulation nor the Settlement, nor any act performed or
document executed pursuant to or in furtherance of this Stipulation or the
Settlement: (a) is or may be deemed to be or may be used as an admission of, or
evidence of, the validity of any Released Class Claims or Released Derivative
Claim, or of any wrongdoing or liability of any of the Released Persons; or
(b) is or may be deemed to be or may be used as an admission of, or evidence of,
any fault or omission of any of the Released Class Persons or Released
Derivative Persons in any civil, criminal or administrative proceeding in any
court, administrative agency or other tribunal. Any of the Released Class
Persons or Released Derivative Persons may file this Stipulation and/or the
Judgments in any related litigation as evidence of the Settlement and in any
action that may be brought against them in order to support a defense or
counterclaim based on principles of res judicata, collateral estoppel, release,
good faith settlement, judgment bar or reduction or any other theory of claim
preclusion or issue preclusion or similar defense or counterclaim.

8.5 All agreements made and orders entered during the course of the Actions
relating to the confidentiality of information shall survive this Stipulation.

8.6 All of the Exhibits to this Stipulation are material and integral parts
hereof and are fully incorporated herein by this reference.

8.7 This Stipulation may be amended or modified only by a written instrument
signed by or on behalf of all of the Settling Parties or their respective
successors-in-interest.

8.8 This Stipulation and the Exhibits attached hereto, and the Supplemental
Agreement constitute the entire agreement among the Settling Parties and no
representations, warranties or inducements have been made to any party
concerning this Stipulation, the Exhibits, or the Supplemental Agreement other
than the representations, warranties and covenants contained and memorialized in
such documents. This Stipulation supersedes and replaces any prior or

 

- 38 -



--------------------------------------------------------------------------------

contemporaneous writing, statement or understanding, including, without
limitation, the Memorandum of Understanding pertaining to the Actions. Except as
otherwise provided herein, all parties shall bear their own costs.

8.9 Counsel for the Settling Parties are expressly authorized by their
respective clients to take all appropriate actions required or permitted to be
taken pursuant to this Stipulation to effectuate its terms and conditions,
including, without limitation, entering into any modifications or amendments to
the Stipulation they deem appropriate.

8.10 Each counsel or other Person executing this Stipulation or any of its
Exhibits on behalf of any party hereto hereby warrants that such Person has the
full authority to do so.

8.11 This Stipulation may be executed in one or more counterparts. All executed
counterparts including facsimile counterparts and each of them shall be deemed
to be one and the same instrument. A complete set of original executed
counterparts shall be filed with the Court by Class Plaintiffs’ Counsel.

8.12 This Stipulation shall be binding upon, and inure to the benefit of, the
Settling Parties and their respective successors, assigns, heirs, spouses,
marital communities, executors, administrators and legal representatives.

8.13 Without affecting the finality of the Judgments entered in accordance with
this Stipulation, the Court shall retain jurisdiction with respect to
implementation and enforcement of the terms of this Stipulation and the
Judgments, and the Settling Parties hereto submit to the jurisdiction of the
Court for purposes of implementing and enforcing the Settlement embodied in this
Stipulation and the Judgments.

8.14 This Stipulation and the Exhibits hereto shall be considered to have been
negotiated, executed and delivered, and to be wholly performed, in the State of
New York, and the rights and

 

- 39 -



--------------------------------------------------------------------------------

obligations of the Settling Parties to this Stipulation shall be construed and
enforced in accordance with, and governed by, the internal, substantive laws of
the State of New York without giving effect to that State’s choice of law
principles.

8.15 Wherever in this Stipulation or in the Exhibits “notice,” “notification,”
or the like is provided for, such “notice,” “notification,” or the like shall be
in writing.

 

- 40 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Stipulation to be
executed, by their duly authorized attorneys, as of November 30, 2006.

 

LERACH COUGHLIN STOIA GELLER

    RUDMAN & ROBBINS LLP

SAMUEL H. RUDMAN (SR-7957) 58

South Service Road, Suite 200

Melville, NY  11747

Telephone: 631/367-7100

631/367-1173 (fax)

LERACH COUGHLIN STOIA GELLER

RUDMAN & ROBBINS LLP

WILLIAM S. LERACH

KEITH F. PARK

THOMAS G. WILHELM /s/ Keith F. Park KEITH F. PARK

655 West Broadway, Suite 1900

San Diego, CA 92101

Telephone: 619/231-1058

619/231-7423 (fax)

LABATON SUCHAROW & RUDOFF LLP LYNDA J. GRANT (LG-4784) NICOLE M. ZEISS (NZ-3894)
/s/ Lynda J. Grant LYNDA J. GRANT 100 Park Avenue, 12th Floor New York, NY
10017-5563

Telephone: 212/907-0700

212/818-0477 (fax)

Co-Lead Counsel for Plaintiffs

 

- 41 -



--------------------------------------------------------------------------------

CAVANAGH & O’HARA

PATRICK O’HARA

407 East Adams Street

Springfield, IL 62701

Telephone: 217/544-1771

217/544-9894 (fax)

Additional Counsel for Plaintiffs LAW OFFICES OF THOMAS AMON /s/ Thomas Amon
THOMAS AMON

500 Fifth Avenue, Suite 1650

New York, NY 10110

Telephone: 212/810-2430

212/810-2427 (fax)

ROBBINS UMEDA & FINK, LLP

BRIAN ROBBINS

/s/ Brian Robbins BRIAN ROBBINS 610 West Ash Street, Suite 1800
San Diego, CA 92101

Telephone: 619/525-3990

619/525-3991 (fax)

Co-Lead Counsel in the Derivative Action BRYAN CAVE LLP ERIC RIEDER DAVID P.
KASAKOVE /s/ David P. Kasakove DAVID P. KASAKOVE

 

- 42 -



--------------------------------------------------------------------------------

1290 Avenue of the Americas New York, NY 10104

Telephone: 212/541-2000

212/541-4630 (fax)

Counsel for Defendant DHB Industries, Inc.

MILBANK TWEED HADLEY

    & McCLOY LLP

GEORGE S. CANELLOS C. NEIL GRAY

DANIEL M. PERRY

ROBERT C. HORA

/s/ C. Neil Gray C. NEIL GRAY 1 Chase Manhattan Plaza

New York, NY 10005-1413

Telephone: 212/530-5000

212/530-5219 (fax)

MINTZ LEVIN COHN FERRIS

GLOVSKY AND POPEO, P.C.

R. ROBERT POPEO JOHN F. SYLVIA /s/ R. Robert Popeo R. ROBERT POPEO

One Financial Center

Boston, MA 02111

Telephone: 617/542-6000

617/542-2241 (fax)

MINTZ LEVIN COHN FERRIS

GLOVSKY AND POPEO, P.C.

JEROME GOTKIN

/s/ Jerome Gotkin JEROME GOTKIN

 

- 43 -



--------------------------------------------------------------------------------

666 Third Avenue

New York, NY 10017-4011

Telephone: 212/935-3000

212/983-3115 (fax)

Counsel for Defendant David H. Brooks

MILBANK TWEED HADLEY &

McCLOY LLP

GEORGE S. CANELLOS C. NEIL GRAY

DANIEL M. PERRY

ROBERT C. HORA

/s/ C. Neil Gray C. NEIL GRAY 1 Chase Manhattan Plaza

New York, NY 10005-1413

Telephone: 212/530-5000

212/530-5219 (fax)

Counsel for Defendants David Brooks International Inc., Andrew Brooks Industries
Inc., sued as Andrew Brooks International Inc., Elizabeth Brooks Industries
Inc., sued as Elizabeth Brooks International Inc.

SERCARZ & RIOPELLE, LLP

ROLAND G. RIOPELLE

/s/ Roland G. Riopelle ROLAND G. RIOPELLE Carnegie Hall Tower

152 W. 57th Street, Suite 24C

New York, NY 10019

Telephone: 212/586-4900

212/586-1234 (fax)

 

- 44 -



--------------------------------------------------------------------------------

Counsel for Defendant Sandra Hatfield KOBRE & KIM LLP STEVEN G. KOBRE /s/ Steven
G. Kobre STEVEN G. KOBRE 800 Third Avenue

New York, NY 10022

Telephone: 212/488-1200

212/488-1220 (fax)

Counsel for Defendant Dawn Schlegel

CLIFFORD CHANCE US LLP

MARK HOLLAND

ROBERT G. HOUCK

MARY K. DULKA

/s/ Mark Holland MARK HOLLAND

31 West 52nd Street

New York, NY 10019

Telephone: 212/878-8000

212/878-8375 (fax)

Counsel for Defendants Cary Chasin, Jerome Krantz, Gary Nadelman, and Barry
Berkman DLA PIPER US LLP STEPHANIE K. VOGEL /s/ Stephanie K. Vogel STEPHANIE K.
VOGEL

1251 Avenue of the Americas

New York, NY 10020

Telephone: 212/335-4500

212/335-4501 (fax)

 

- 45 -



--------------------------------------------------------------------------------

Counsel for Defendant Larry R. Ellis

BRACEWELL & GIULIANI LLP

MARC LEE MUKASEY

/s/ Marc Lee Mukasey MARC LEE MUKASEY

1177 Avenue of the Americas

New York, NY 10036

Telephone: 212/508-6100

212/508-6101 (fax)

Counsel for Defendants Tactical Armor Products, Inc. and Terry Brooks

BRAFMAN & ASSOCIATES, P.C.

BENJAMIN BRAFMAN

BRIAN E. KLEIN /s/ Benjamin Brafman BENJAMIN BRAFMAN

767 Third Avenue

New York, NY 10017

Telephone: 212/750-7800

212/750-3906 (fax)

Counsel for Defendant Jeffrey Brooks

 

- 46 -



--------------------------------------------------------------------------------

CERTIFICATE OF SERVICE

I hereby certify that on March 12, 2007, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send notification
of such filing to the e-mail addresses denoted on the attached Electronic Mail
Notice List, and I hereby certify that I have mailed the foregoing document or
paper via the United States Postal Service to the non-CM/ECF participants
indicated on the attached Manual Notice List.

 

/s/ Keith F. Park KEITH F. PARK LERACH COUGHLIN STOIA GELLER
            RUDMAN & ROBBINS LLP

655 West Broadway, Suite 1900

San Diego, CA 92101

Telephone: 619/231-1058

619/231-7423 (fax)

E-mail: KeithP@lerachlaw.com



--------------------------------------------------------------------------------

Mailing Information for a Case 2:05-cv-04296-JS-ETB

Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices
for this case.

 

  •  

Mario Alba, Jr

malba@lerachlaw.com,drosenfeld@lerachlaw.com,e_file_ny@lerachlaw.com

 

  •  

William E Bernarducl

wbernarduci@snlaw.net

 

  •  

Aaron L. Brody

ssbny@aol.com

 

  •  

George S. Canellos

gcanellos@milbank.com,cngray@milbank.com

 

  •  

Celia Cohen

celia.cohen@kobrekim.com

 

  •  

Mary K Dulka

mary.dulka@cliffordchance.com

 

  •  

Mary Gail Gearns

marygail.gearns@bingham.com

 

  •  

Jerome Gotkin

jgotkin@mintz.com

 

  •  

Lynda J. Grant

lgrant@labaton.com,ElectronicCaseFiling@glrslaw.com

 

  •  

Christopher Neil Gray

cngray@milbank.com

 

  •  

Mark Holland

mark.holland@cliffordchance.com

 

  •  

Nancy Kaboolian

nkaboolian@abbeyspanier.com

 

  •  

David Paul Kasakove

dpkasakove@bryancave.com

 

  •  

Christopher Joseph Keller

ckeller@labaton.com

 

  •  

Steven Gary Kobre

steven.kobre@kobrekim.com



--------------------------------------------------------------------------------

  •  

Kim Elaine Miller

kimmiller225@yahoo.com,kim.miller@kglg.com

 

  •  

Jeffrey M Norton

jmn@whesq.com,tsawchuk@whesq.com

 

  •  

Keith Park

keithp@lerachlaw.com

 

  •  

Robert Popeo

rrpopeo@mintz.com

 

  •  

Roland G. Riopelle

rriopelle@sercarzandriopelle.com,rriopelle@juno.com

 

  •  

Howard M. Rogatnick

hmrogatnick@bryancave.com,dortiz@bryancave.com

 

  •  

Samuel H. Rudman

SRudman@lerachlaw.com

 

  •  

Peter E. Seidman

pseidman@milbergweiss.com

 

  •  

Adam L. Sisitsky

asisitsky@mintz.com

 

  •  

Joel B. Strauss

jstrauss@kaplanfox.com

 

  •  

John F. Sylvia

jsylvia@mintz.com

 

  •  

Catherine A. Torell

ctorell@cmht.com,lawinfo@cmht.com

 

  •  

Nicole M. Zeiss

nzeiss@labaton.com,ElectronicCaseFiling@glrslaw.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail
notices for this case (who therefore require manual noticing). You may wish to
use your mouse to select and copy this list into your word processing program in
order to create notices or labels for these recipients.

William S. Lerach

Lerach Coughlin Stoia Geller Rudman & Robbins LLP

401 B Street

Suite 2600

San Diego, CA 92101